



VALLEY NATIONAL BANCORP
Change in Control Severance Plan
ARTICLE I
PURPOSE
This Change in Control Severance Plan has been established by Valley National
Bancorp (the “Company”) on January 27, 2016 (the “Effective Date”) to provide
Participants with the opportunity to receive severance protections in connection
with a Change in Control of the Company. The Plan provides special severance
benefits to First Senior Vice Presidents and Senior Vice Presidents who have
more than three years of employment with the Company and are employed at the
time of the Change in Control if such persons do not have separate contractual
arrangements with the Company at that time. The purpose of the Plan is to
attract and retain talent and to assure the present and future continuity,
objectivity and dedication of management when faced with a Change in Control.
The Plan is intended to be a top hat welfare benefit plan under ERISA.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in Article II.
ARTICLE II
DEFINITIONS
“Administrator” means the Compensation and Human Resources Committee or any
committee or sub-committee thereof duly authorized by the Board to administer
the Plan, The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Administrator. After the occurrence of a Change in Control, “Administrator”
shall refer to the compensation committee of the Board of a successor entity if
the Company no longer has an independent existence.
“Applicable Severance Multiplier” means the applicable number set forth in the
table below (except as may otherwise be determined in accordance with Section
3.02):
 
Years of
Continuous Employment
First Senior Vice President
Senior Vice President
3 – 6
1.0
0.5
6 or more
2.0
1.0

“Board” means the Board of Directors of the Company, as constituted from time to
time, or the Board of a successor to the Company upon the occurrence of a Change
in Control.
“Cause” means (i) willful and continued failure by the Participant to perform
his or her duties for the Company after at least one warning in writing from the
Board of Directors identifying specifically any such failure; (ii) the willful
engaging by the Participant in misconduct which causes material injury to the
Company as specified in a written notice to the Participant from the Board of
Directors; or (iii) conviction of a crime, other than a traffic violation,
habitual drunkenness, drug abuse, or excessive absenteeism other than for
illness, after a warning (with respect to drunkenness or absenteeism only) in
writing from the Board of Directors to refrain from such behavior. No act or
failure to act on the part of the Participant shall be considered willful unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company.
“Certified Public Accountants” has the meaning set forth in Section 7.01.
“Change in Control” means any of the following events: (i) when the Company or a
Company Subsidiary acquires actual knowledge that any Person, other than an
affiliate of the Company or a Company Subsidiary or an employee benefit plan
established or maintained by the Company, a Company Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d‑3 of the Exchange Act) directly or indirectly, of securities of the Company
representing more than twenty‑five percent (25%) of the combined voting power of
the Company’s then outstanding securities (a “Control Person”); (ii) upon the
first purchase of the Company’s common stock pursuant to a tender or exchange
offer (other than a tender or exchange offer made by the Company, a Company
Subsidiary or an employee benefit plan established or maintained by the Company,
a Company Subsidiary or any of their respective affiliates); (iii) the
consummation of (A) a transaction, other than a Non‑Control Transaction,
pursuant to which the Company is merged with or into, or is consolidated with,
or becomes the subsidiary of another corporation, (B) a sale or disposition of
all or substantially all of the Company’s assets or (C) a plan of liquidation or
dissolution of the Company; (iv) if during any period of two (2) consecutive
years, individuals (the “Continuing Directors”) who at the beginning of such
period constitute the Board cease for any reason to constitute at least 60%
thereof or, following a Non‑Control Transaction, 60% of the board of directors
of the Surviving Corporation; provided that any individual whose election or
nomination for election as a member of the Board (or, following a Non‑Control
Transaction, the board of directors of the Surviving Corporation) was approved
by a vote of at least two‑thirds of the Continuing Directors then in office
shall be considered a Continuing Director; or (v) upon a sale of (A) common
stock of Valley National Bank (the “Bank”) if after such sale any Person other
than the Company, an employee benefit plan established or maintained by the
Company or a Company Subsidiary, or an affiliate of the Company or a Company
Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). For purposes of this paragraph: (I) the Company will be deemed to
have become a subsidiary of another corporation if any other corporation (which
term shall include, in addition to a corporation, a limited liability company,
partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of the Company or any successor to the Company; (II) “Non‑Control
Transaction” means a transaction in which the Company is merged with or into, or
is consolidated with, or becomes the subsidiary of another corporation pursuant
to a definitive agreement providing that at least 60% of the directors of the
Surviving Corporation immediately after the transaction are Persons who were
directors of the Company on the day before the first public announcement
relating to the transaction; (III) the “Surviving Corporation” in a transaction
in which the Company becomes the subsidiary of another corporation is the
ultimate parent entity of the Company or the Company’s successor; (IV) the
“Surviving Corporation” in any other transaction pursuant to which the Company
is merged with or into another corporation is the surviving or resulting
corporation in the merger or consolidation; and (V) “Company Subsidiary” means
any corporation in an unbroken chain of corporations, beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.
“Continuous Employment” means the continuous employment with the Company or its
subsidiaries, but not, by way of clarification, employment with any entity
acquired by the Company by merger or otherwise.
“Covered Period” means the period of time beginning on the day immediately
preceding the first occurrence of a Change in Control and lasting through the
earlier of the Participant’s death and (i) in the case of a Participant who is a
First Senior Vice President, the two-year anniversary of the occurrence of the
Change in Control, and (ii) in the case of a Participant who is a Senior Vice
President, the one-year anniversary of the occurrence of the Change in Control,
provided, however, that with respect to those Eligible Employees who have
executed and delivered to the Company a termination letter in substantially the
form attached hereto as Exhibit A, the Covered Period shall be (i) in the case
of a Participant who is a First Senior Vice President, the three-year
anniversary of the occurrence of the Change in Control, and (ii) in the case of
a Participant who is a Senior Vice President, the two-year anniversary of the
occurrence of the Change in Control
“Effective Date” has the meaning set forth in Article I.
“Eligible Employee” means any full-time employee of the Company who is a Senior
Vice President or First Senior Vice President as of the date of occurrence of
the Change in Control and who, as of the date of the occurrence of the Change in
Control, does not have a separate written agreement with the Company which
provides for the payment of severance or compensation following the Change in
Control, provided, in each case, that such Person has at least three years of
Continuous Employment with the Company. Eligible employees shall be limited to a
select group of management or highly compensated employees within the meaning of
Sections 201, 301 and 404 of ERISA. For purposes of clarity, no Senior Vice
President or First Senior Vice President of the Company shall be an Eligible
Employee unless he or she has three or more years of Continuous Employment with
the Company at the time of the Change in Control.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Good Reason” means any of the following, if taken without Participant’s express
written consent: (a) a reduction by the Company in Participant’s annual base
compensation as in effect immediately prior to a Change in Control, (b) failure
by the Company to continue any material bonus plan in which Participant
participated immediately prior to the Change in Control unless the Company or a
successor of the Company continues Participant as a participant in a similar
bonus plan on at least the same basis as Participant participated prior to the
Change in Control, (c) the Company’s transfer of Participant to another
geographic location more than 35 miles from the Participant’s present office
location, except for required travel on the Company’s business to an extent
substantially consistent with Participant’s business travel obligations
immediately prior to such Change in Control, or (d) the failure of any Person
acquiring the Company to assume this Plan in writing on or before the closing
date of any transaction in which the Company is acquired.
“Overpayment” has the meaning set forth in Section 7.03.
“Participant” has the meaning set forth in Section 3.01.
“Payment” has the meaning set forth in Section 7.01.
“Person” has the meaning ascribed to it in Section 13(d)(3) of the Exchange Act.
“Plan” means this Valley National Bancorp Change in Control Severance Plan, as
may be amended and/or restated from time to time.
“Plan Payments” has the meaning set forth in Section 7.01.
“Pro-Rata Bonus Amount” means an amount equal to a “portion” of the highest cash
bonus awarded to the Participant in or for the three calendar years immediately
prior to the Change in Control, regardless of when paid. The “portion” of such
cash bonus shall be a fraction, the numerator of which is the number of calendar
months or part thereof which the Participant has worked in the calendar year in
which the termination occurs and the denominator of which is 12.
“Qualifying Termination” means the termination of a Participant’s employment
during the Covered Period either:
(a)by the Company without Cause; or
(b)by the Participant for Good Reason.
provided, however, that notwithstanding anything to the contrary herein, a
Qualifying Termination shall not include the termination of a Participant’s
employment by reason of the death or disability of a Participant.
“Reduced Amount” has the meaning set forth in Section 7.01.
“Release” has the meaning set forth in Section 6.01(c).
“Specified Employee Payment Date” has the meaning set forth in Section 10.13(b).
“Underpayment” has the meaning set forth in Section 7.03.
ARTICLE III
PARTICIPATION
Section 3.01 Participants. Each Eligible Employee of the Company shall be a
“Participant” in the Plan. Notwithstanding the preceding sentence, the Company
shall have the right to remove a Participant from participation in the Plan, but
such removal shall not be effective unless the Company provides written notice
of such removal to the Participant at least 12 months prior to the occurrence of
a Change in Control.
Section 3.02 Change in Applicable Severance Multiplier. The Company may change a
Participant’s Applicable Severance Multiplier at any time, but no such change
(to the extent that it is a reduction in his or her then Applicable Severance
Multiplier) shall be effective unless the Company provides written notice of
such change to the Participant at least 12 months prior to the occurrence of a
Change in Control.
ARTICLE IV
SEVERANCE AND BENEFITS
Section 4.01 Severance. If a Participant has a Qualifying Termination, then,
subject to Articles VI and VII and Section 10.13, the Company will provide the
Participant with the following:
(a)Severance in a lump sum amount equal to (i) the product of the Participant’s
Applicable Severance Multiplier times the sum of the Participant’s base salary
in effect on the Qualifying Termination or, if greater, in effect on the first
occurrence of a Change in Control, plus (ii) the Pro Rata Bonus Amount.
(b)A lump sum amount equal to one hundred percent (100%) of the Company paid
annual premium of the life insurance coverage provided to a similarly situated
active employee (based upon the coverage and rates in effect on the date the
Participant terminates employment) times the Applicable Severance Multiplier.
(c)a lump sum amount equal to one hundred twenty-five percent (125%) of (A) the
aggregate annual COBRA premium amounts (based upon COBRA rates then in effect)
times the Applicable Severance Multiplier for the medical and dental coverage
that was being provided to the Participant (and his or her spouse and eligible
dependents) at the time of termination of employment with the Company, minus (B)
the aggregate amount of any employee contribution that would have been required
of the Participant (determined based on the active employee rate as of the
termination of employment) for such period.
(d)Amounts due to a Participant under this Section 4.01 will be paid in a single
lump-sum on the later of (i) the 25th business day following the qualifying
Termination, or (ii) the 5th business day following the date that the release
described in Section 6.01(c) is effective.
ARTICLE V
EQUITY AWARDS
Section 5.01 Equity Awards The Plan does not affect the terms of any outstanding
equity awards. The treatment of any outstanding equity awards shall be
determined in accordance with the terms of the Company equity plan or plans
under which they were granted and any applicable award agreements.
ARTICLE VI
CONDITIONS
Section 6.01 Conditions A Participant’s entitlement to any severance benefits
under Article IV and Article V will be subject to:
(a)the Participant having a Qualifying Termination; and
(b)the Participant executing a release of claims in favor of the Company, its
affiliates and their respective officers and directors in a form to be provided
by the Company (the “Release”) and such Release becoming effective and
irrevocable in accordance with applicable law following the Participant’s
Qualifying Termination; and
ARTICLE VII
SECTION 280G
Section 7.01 Reduction. Anything in this Plan to the contrary notwithstanding,
prior to the payment of any lump sum amount payable hereunder, the certified
public accountants of the Company immediately prior to a Change of Control (the
“Certified Public Accountants”) shall determine as promptly as practical and in
any event within 20 business days following the Qualifying Termination whether
any payment or distribution by the Company to or for the benefit of the
Participant (whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise) (a “Payment”) would more likely than not be
nondeductible by the Company for Federal income purposes because of Section 280G
of the Code, and if it is then the aggregate present value of amounts payable or
distributable to or for the benefit of Participant pursuant to this Plan (such
payments or distributions pursuant to this Agreement are thereinafter referred
to as “Plan Payments”) shall be reduced (but not below zero) to the Reduced
Amount. For purposes of this paragraph, the “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of said Section 280G of the Code
Section 7.02 Method of Reduction. If under paragraph (a) of this section the
Certified Public Accountants determines that any Payment would more likely than
not be nondeductible by the Company because of Section 280G of the Code, the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount. Plan Payments shall
be reduced by the Company by first reducing cash payments, followed, if
necessary, by the following categories (in order): stock options, restricted
stock units, restricted stock, all other non-cash benefits, in each case as
determined in a manner that is consistent with the requirements of Section 409A
of the Code. For purposes of this paragraph, present value shall be determined
in accordance with Section 280G(d)(4) of the Code. All determinations made by
the Certified Public Accountants shall be binding upon the Company and
Participant shall be made within 20 business days of a Qualifying Termination.
The Company may suspend part or all of the lump sum payments due hereunder until
the Company finishes the determination and the Company determines how to reduce
the Payments, if necessary. As promptly as practicable following such
determination and the elections hereunder, the Company shall pay to or
distribute to or for the benefit of the Participant such amounts as are then due
to the Participant under this Plan and shall promptly pay to or distribute for
the benefit of Participant in the future such amounts as become due to
Participant under this Plan.
Section 7.03 Overpayment or Underpayment. As a result of the uncertainty in the
application of Section 280G of the Code, it is possible that Payments may be
made by the Company which should not have been made (“Overpayment”) or that
additional Payments which will have not been made by the Company could have been
made (“Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder. In the event that the Certified Public Accountants,
based upon the assertion of a deficiency by the Internal Revenue Service against
the Company or Participant which said Certified Public Accountants believe has a
high probability of success, determines that an Overpayment has been made, any
such Overpayment shall be treated for all purposes as a loan to Participant
which Participant shall repay to the Company together with interest at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no amount shall be payable by Participant to the Company
in and for the extent such payment would not reduce the amount which is subject
to taxation under Section 4999 of the Code. In the event that the Certified
Public Accountants, based upon controlling precedent, determine that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Participant together with interest at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.
ARTICLE VIII
CLAIMS PROCEDURES
Section 8.01 Initial Claims. Generally, a Participant will not need to file a
claim for benefits under this Plan. If a Participant becomes entitled to a
benefit hereunder, the Administrator will notify the Participant of his or her
entitlement. If, however, a Participant does not receive such notification, or
if the Participant disagrees with the amount of such entitlement, then the
Participant or his or her authorized representative must submit a written claim
for benefits to the Plan within 60 days after the Participant’s Qualifying
Termination. Claims should be addressed and sent to the following person or any
successor to the following person:
Carol Diesner, Director of Human Resources
Valley National Bancorp
1455 Valley Road
Wayne, NJ 07470


If the Participant’s claim is denied, in whole or in part, the Participant will
be furnished with written notice of the denial within 90 days after the
Administrator’s receipt of the Participant’s written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed 180 days will apply. If such an extension of time is
required, written notice of the extension will be furnished to the Participant
before the termination of the initial 90-day period and will describe the
special circumstances requiring the extension, and the date on which a decision
is expected to be rendered. Written notice of the denial of the Participant’s
claim will contain the following information:
(a)the specific reason or reasons for the denial of the Participant’s claim;
(b)references to the specific Plan provisions on which the denial of the
Participant’s claim was based;
(c)a description of any additional information or material required by the
Administrator to reconsider the Participant’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and
(d)a description of the Plan’s review procedure and time limits applicable to
such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.
Section 8.02 Appeal of Denied Claims. If the Participant’s claim is denied and
he or she wishes to submit a request for a review of the denied claim, the
Participant or his or her authorized representative must follow the procedures
described below:
(a)Upon receipt of the denied claim, the Participant (or his or her authorized
representative) may file a request for review of the claim in writing with the
Administrator. This request for review must be filed no later than 60 days after
the Participant has received written notification of the denial.
(b)The Participant has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits.
(c)The Participant has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.
(d)The review of the denied claim will take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his claim.
Section 8.03 Administrator’s Response to Appeal. The Administrator will provide
the Participant with written notice of its decision within 60 days after the
Administrator’s receipt of the Participant’s written claim for review. There may
be special circumstances which require an extension of this 60-day period. In
any such case, the Administrator will notify the Participant in writing within
the 60-day period and the final decision will be made no later than 120 days
after the Administrator’s receipt of the Participant’s written claim for review.
The Administrator’s decision on the Participant’s claim for review will be
communicated to the Participant in writing and will clearly state:
(a)the specific reason or reasons for the denial of the Participant’s claim;
(b)reference to the specific Plan provisions on which the denial of the
Participant’s claim is based;
(c)a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and
(e) a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.
Section 8.04 Exhaustion of Administrative Remedies. The exhaustion of these
claims procedures is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:
(a)no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and
(b)in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.
Section 8.05 Legal Fees. If after compliance with the procedures set forth in
this Article VIII, it is determined that the Company has failed to pay the
Participant amounts due the Participant hereunder in excess of [$5,000], the
Participant shall be entitled to recover from the Company all of the
Participant’s reasonable legal fees and expenses incurred in connection with the
pursuit of Participant’s claim hereunder.
ARTICLE IX
ADMINISTRATION, AMENDMENT AND TERMINATION
Section 9.01 Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:
(a)administer the Plan according to its terms and to interpret Plan policies and
procedures;
(b)resolve and clarify inconsistencies, ambiguities and omissions in the Plan
and among and between the Plan and other related documents;
(c)take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits, and benefit amounts;
(d)make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of the Plan;
(e)process and approve or deny all claims for benefits; and
(f)decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.
The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all Persons having an
interest in or under the Plan, subject only to judicial review in accordance
with applicable law.
Section 9.02 Duration. The Plan shall terminate only in accordance with Section
9.03.
Section 9.03 Amendment and Termination. The Company reserves the right to amend
or terminate the Plan at any time prior to the occurrence of a Change in Control
by providing at least twelve (12) months advance written notice to each
Participant. No amendment shall be made to the Plan following a Change in
Control. Notwithstanding the foregoing, the Company at any time prior to the
occurrence of a Change in Control may make any amendments without advance
written notice which (i) enhance the severance benefits, (ii) correct
inconsistencies or typographical errors, or (iii) make other changes intended to
protect the Participants, so long as any such amendments, in the reasonable
opinion of the Administrator, do not adversely affect the benefits provided
under the Plan or the protections afforded Participants.


ARTICLE X
GENERAL PROVISIONS
Section 10.01 At-will Employment. The Plan does not alter the status of each
Participant as an at- will employee of the Company. Nothing contained herein
shall be deemed to give any Participant the right to remain employed by the
Company or to interfere with the rights of the Company to terminate the
employment of any Participant at any time, with or without Cause.
Section 10.02 Effect on Other Plans, Agreements and Benefits.
(a)Any severance benefits payable to a Participant under the Plan will be in
lieu of and not in addition to any severance benefits to which the Participant
would otherwise be entitled under any general severance policy or severance plan
maintained by the Company or any agreement between the Participant and the
Company that provides for severance benefits (unless the policy, plan or
agreement expressly provides for severance benefits to be in addition to those
provided under the Plan); and (ii) any severance benefits payable to a
Participant under the Plan will be reduced by any severance benefits to which
the Participant is entitled by operation of a statute or government regulations.
(b)Any severance benefits payable to a Participant under the Plan will not be
counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, except to the extent expressly
provided therein.
Section 10.03 Mitigation and Offset. If the Participant obtains other
employment, such other employment will not affect the Participant’s rights or
the Company’s obligations under the Plan.
The Company’s obligation to make the payments and provide the benefits required
under the Plan will not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other rights that
the Company may have against the Participant.
Section 10.04 Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid and enforceable, and the other remaining
provisions of the Plan shall not be affected but shall remain in full force and
effect.
Section 10.05 Headings and Subheadings. Headings and subheadings contained in
the Plan are intended solely for convenience and no provision of the Plan is to
be construed by reference to the heading or subheading of any section or
paragraph.
Section 10.06 Unfunded Obligations. The amounts to be paid to Participants under
the Plan are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. Participants shall not have any preference or security
interest in any assets of the Company other than as a general unsecured
creditor.
Section 10.07 Successors. The Plan will be binding upon any successor to the
Company, or substantially all its assets, as the result of the occurrence of a
Change in Control), in the same manner and to the same extent that the Company
would be obligated under the Plan if no succession had taken place. In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by the Plan, the Company shall require any
successor to the Company to expressly and unconditionally assume the Plan in
writing and honor the obligations of the Company hereunder, in the same manner
and to the same extent that the Company would be required to perform if no
succession had taken place. All payments and benefits that become due to a
Participant under the Plan will inure to the benefit of his or her heirs,
assigns, designees or legal representatives.
Section 10.08 Transfer and Assignment. Neither a Participant nor his or her
permitted successors shall have any right to sell, assign, transfer, pledge,
anticipate or otherwise encumber, transfer, hypothecate or convey any amounts
payable under the Plan prior to the date that such amounts are paid.
Section 10.09 Waiver. Any party’s failure to enforce any provision or provisions
of the Plan will not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of the Plan.
Section 10.10 Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of New
Jersey without regard to conflicts of law principles. Any action or proceeding
to enforce the provisions of the Plan will be brought only in a state or federal
court located in the state of New Jersey, county of Passaic, and each party
consents to the venue and jurisdiction of such court. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
Section 10.11 Clawback. Any amounts payable under the Plan are subject to any
policy (whether in existence as of the Effective Date or later adopted)
established by the Company prior to the occurrence of a Change in Control
providing for clawback or recovery of amounts that were paid to the Participant.
The Company will make any determination for clawback or recovery in accordance
with the policy and with any applicable law or regulation.
Section 10.12 Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
Section 10.13 Section 409A.
(a) The Plan is intended to comply with Section 409A of the Code or an exemption
thereunder and shall be construed and administered in accordance with Section
409A of the Code. Notwithstanding any other provision of the Plan, payments
provided under the Plan may only be made upon an event and in a manner that
complies with Section 409A of the Code or an applicable exemption. Any payments
under the Plan that may be excluded from Section 409A of the Code either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A of the Code to the maximum extent
possible. For purposes of Section 409A of the Code, each installment payment
provided under the Plan shall be treated as a separate payment. Any payments to
be made under the Plan upon a termination of employment shall only be made upon
a “separation from service” under Section 409A of the Code. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under the Plan comply with Section 409A of the Code and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by a Participant on account of
non-compliance with Section 409Aof the Code.
(b)Notwithstanding any other provision of the Plan, if any payment or benefit
provided to a Participant in connection with his or her Qualifying Termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Participant is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i) of the Code, then
such payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Qualifying Termination or, if
earlier, on the Participant’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Participant in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.
Notwithstanding any other provision of the Plan, if any payment or benefit is
conditioned on the Participant’s execution of a Release, the first payment shall
include all amounts that would otherwise have been paid to the Participant
during the period beginning on the date of the Qualifying Termination and ending
on the payment date if no delay had been imposed.
(c)To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under the Plan shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (ii) any right to reimbursements or in-kind benefits under the Plan
shall not be subject to liquidation or exchange for another benefit.


EXHIBIT A
To:    Valley National Bancorp
1455 Valley Road
Wayne, NJ 07470




[Date]


I, [Name] hereby agree that as of the date hereof, the [First] Senior Vice
President Change-In-Control Agreement dated [Date] between Valley National
Bancorp (“Valley”) and myself (the “Agreement”) is hereby terminated and that I
am no longer entitled to any payments or benefits under the Agreement.


I understand that in consideration of the termination of the Agreement, I will
become a Participant in the Valley National Bancorp Change In Control Severance
Plan (the “Plan”) and that the Covered Period (as such term is defined in the
Plan) will be increased by a period of one year.


I acknowledge that I have not been promised any other benefits by Valley and
that I am signing this letter voluntarily without any influence from any
officer, director or employee of Valley.


Very truly yours,








[Name]




92231307.14